By a prior order dated April 15, 1974, this court affirmed two first separate and partial superseding final decrees of the Supreme Court, Queens County, both entered July 11, 1973, but, on November 27, 1974, the Court of Appeals modified said order of this court by reversing the award to the claimant and remitting the proceeding to this court for reappraisal in light of the dissenting opinion in this court (Matter of City of New York [Atlantic Improvement Corp.], 44 AD2d 694, mod. 35 NY2d 845). Now on remand, (1) the decree as to Damage Parcels Nos. 1 to 16, inclusive, and Nos. 16A, 16B, 18, 19 and 20, is modified, on the law and the facts, by reducing the award therein to $7,750,000 and (2) the decree as to Damage Parcels Nos. 22 to 34, inclusive, is modified, on the law and the facts, by reducing the award therein to $7,250,000. As so modified, decrees affirmed, without costs. In accordance with the memorandum of the Court of Appeals, we have reappraised this case "within the legal framework set forth in the dissent.” In so doing, we have arrived at the same result, and for the same reasons, expressed in that dissent. Gulotta, P. J., Hopkins, Martuscello, Brennan and Shapiro, JJ., concur.